Order entered February 12, 2020




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-20-00016-CV

                             IN RE CHRISTOPHER WAYNE GREEN

                         On Appeal from the Criminal District Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CV-1970004-H

                                              ORDER
           Before the Court is the January 23, 2020 letter of appellant’s counsel asking the Court to

grant the court reporter’s request for an extension of time to file the reporter’s record that was

“forwarded via email” to counsel’s office. We construe counsel’s letter with the attached

extension request as a request for an extension of time filed with this Court. We GRANT the

request. We ORDER Debi Harris, Official Court Reporter for Auxillary Court No. 8, to file the

reporter’s record by March 6, 2020. We caution Ms. Harris that any future extension request

must be filed directly with this Court.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Harris and all

parties.

                                                         /s/   KEN MOLBERG
                                                               JUSTICE